Case: 21-10729     Document: 00516482799         Page: 1    Date Filed: 09/23/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 23, 2022
                                  No. 21-10729                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Paul Michael Malagerio,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:20-CR-154


   Before Smith, Clement, and Haynes, Circuit Judges.
   Jerry E. Smith, Circuit Judge:

          Paul Malagerio was seized by federal agents under an administrative
   warrant. A search of his trailer revealed several firearms that Malagerio, an
   illegal alien, could not lawfully possess. He moved to suppress evidence of
   the weapons, maintaining that the arrest and search violated the Fourth
   Amendment.
          The district court denied Malagerio’s motion, and he appeals. Mala-
   gerio says that the agents exceeded the scope of their administrative warrant
   by arresting him not in a public place but in his doorway. We conclude that
Case: 21-10729      Document: 00516482799           Page: 2   Date Filed: 09/23/2022




                                     No. 21-10729


   the district court did not err in finding that Malagerio was not arrested in his
   home or its curtilage. As for the search of the trailer, the record confirms the
   district court’s finding that Malagerio consented. Because there was no error
   in the denial of the motion to suppress, we affirm the conviction.

                                          I.
          Malagerio is a Canadian citizen. He last entered the United States in
   2013 without a visa, meaning that he could not legally remain for more than
   six months. In 2020, the Department of Homeland Security received a tip
   that Malagerio was in the country illegally. After further investigation, the
   senior detention deportation officer in charge of the case found probable
   cause that Malagerio was present unlawfully and issued an administrative
   warrant for his arrest.
          A team of at least six agents was dispatched to arrest Malagerio around
   7:00 am. The agents were concerned that Malagerio, who works in the exotic
   animals industry, might have access to firearms or dangerous animals. Mala-
   gerio was living in a trailer park; the owner of the trailer park allowed the
   agents to enter the property to talk to Malagerio. One of the officers had his
   bodycam turned on at this point and for about three minutes thereafter,
   though there is no audio until about halfway through that period.
          An agent, having already unholstered his gun, then knocked on Mala-
   gerio’s door and told him to come out with his hands up. Malagerio re-
   sponded that he would be out shortly and came to the door about sixty to
   ninety seconds later. In the meantime, the agent on point had knocked re-
   peatedly and “ordered” Malagerio to come out. By the time Malagerio came
   to the door, most or all of the agents had trained their guns on him, including
   one shotgun.
          The agents instructed Malagerio several times to keep his hands up
   and exit the trailer. Malagerio complied and was promptly handcuffed. The




                                          2
Case: 21-10729      Document: 00516482799           Page: 3   Date Filed: 09/23/2022




                                     No. 21-10729


   video ends around that point.
          According to the agents, Malagerio verbally consented to the search of
   his trailer. Malagerio also signed a written consent, though it is not clear
   when he did so. For his part, Malagerio remembers telling the agents they
   would need to get a search warrant. Either way, the search transpired, and
   the officers discovered three firearms.
          As an illegal alien, Malagerio could not lawfully possess the firearms.
   The government therefore indicted him for violating 18 U.S.C. § 922(g)(5)
   and § 924(a)(2). Malagerio moved to suppress all the evidence resulting from
   the encounter. As relevant on appeal, Malagerio maintained that his arrest
   and the search of his trailer violated the Fourth Amendment.
          The district court held a lengthy suppression hearing in which Mala-
   gerio and three officers gave their versions of the events. The district court
   denied Malagerio’s motion and made oral and written factfindings.
          After reviewing the testimony and video, the court deemed the offi-
   cers credible and Malagerio not credible. It also determined that Malagerio
   had not been arrested in his home because knocking on his door and instruct-
   ing him to exit did not constitute a seizure. Even if his Fourth Amendment
   rights were violated, the court reasoned that the good-faith exception would
   mean that exclusion of evidence was not necessary. In reaching those con-
   clusions, the court relied on Abel v. United States, 362 U.S. 217 (1960), in
   which the Court had affirmed the admissibility of evidence gathered per a
   home arrest without a judicial warrant. The court also found that Malagerio
   gave effective consent to the search of his trailer.
          Malagerio stood trial, maintaining that, while he had been present in
   the United States illegally and had possessed firearms, he had not known he
   was present illegally. That defense proved unavailing, and the jury found
   Malagerio guilty. On appeal, Malagerio challenges the denial of his motion




                                           3
Case: 21-10729          Document: 00516482799              Page: 4       Date Filed: 09/23/2022




                                           No. 21-10729


   to suppress, but he does not otherwise object to his trial or sentence.

                                                 II.
          Malagerio’s primary theory on appeal is that he was arrested unlaw-
   fully, meaning that any evidence gathered from the subsequent search must
   be suppressed. His position depends on several premises. To prevail, his
   arrest must have been illegal, that illegality must be of the type that triggers
   the exclusionary rule, and the arrest must have poisoned the search. Instead
   of working through each of those premises, we focus on the district court’s
   factual findings, which are not clearly erroneous and, instead, are supported
   by the record. Specifically, the district court found that Malagerio was not
   arrested in his home or its curtilage, so there was no Fourth Amendment
   violation.

                                                 A.
          When considering the denial of a motion to suppress, this court
   reviews legal conclusions de novo and factual findings for clear error. See, e.g.,
   United States v. Charles, 469 F.3d 402, 405 (5th Cir. 2006). We view the evi-
   dence in the light most favorable to the prevailing party, here the government.
   See United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005).

                                                 B.
          Malagerio was arrested under an administrative warrant based on the
   suspicion that he was unlawfully present in the United States. Administrative
   warrants do not comply with the requirements that the Fourth Amendment
   places on judicial warrants. See, e.g., Ashcroft v. al-Kidd, 563 U.S. 731, 736
   (2011). In the immigration context, administrative warrants can be issued
   without probable cause that a crime has been committed 1 and without the


          1
              Unlike those who enter the United States illegally, aliens who overstay their visas




                                                  4
Case: 21-10729        Document: 00516482799             Page: 5      Date Filed: 09/23/2022




                                        No. 21-10729


   involvement of “a neutral and detached magistrate.” United States v. Lucas,
   499 F.3d 769, 777 (8th Cir. 2007) (en banc). To arrest someone without a
   judicial warrant and with no suspicion that a crime has been committed would
   ordinarily be unconstitutional. But deportation is not a criminal punishment.
   Mahler v. Eby, 264 U.S. 32, 39 (1924). Thus, “immigration officers may seize
   aliens based on an administrative warrant attesting to probable cause of re-
   movability.” City of El Cenizo v. Texas, 890 F.3d 164, 187 (5th Cir. 2018).
           Malagerio waives any contrary position and maintains, instead, that,
   although the agents might have been legally entitled to arrest him in a public
   place, they were not permitted to seize him within his home. The district
   court found that Malagerio was not seized until after he had exited his home
   (the trailer) and that he was not located on any curtilage of that home.
           Those findings are not clearly erroneous. It follows that we need not
   decide whether an administrative warrant may be used to arrest an alien in his
   home. We leave that important question for another day.
           Malagerio says that he was “seized in [his] doorway.” Oral Argument
   at 4:06–08. But “a person standing in the doorway of a house is ʻin a “pub-
   lic” place,’ and hence subject to arrest without a warrant permitting entry of
   the home.” Illinois v. McArthur, 531 U.S. 326, 335 (2001) (quoting United
   States v. Santana, 427 U.S. 38, 42 (1976)). As for Malagerio’s notion that he
   was arrested in the curtilage, the district court found to the contrary.
   Malagerio was spread on the hood of his truck that was parked in an open
   driveway between his trailer and a neighbor’s. Such an open driveway is not
   curtilage, see Evans v. Lindley, No. 21-20118, 2021 WL 5751451, at *5 (5th Cir.
   Dec. 2, 2021) (per curiam) (unpublished), and at the very least, the district



   commit only civil violations. See 8 U.S.C. § 1227(a)(1)(B). The agents who arrested Mala-
   gerio acknowledged that they could not have shown probable cause for a judicial warrant.




                                              5
Case: 21-10729         Document: 00516482799               Page: 6       Date Filed: 09/23/2022




                                           No. 21-10729


   court’s finding of no curtilage is protected as plausible in light of the record
   as a whole. 2

                                                III.
           Malagerio presents an alternative theory: Even if his arrest did not
   trigger the exclusionary rule, the warrantless search that turned up the guns
   would still be unconstitutional. The district court concluded that the search
   had been permissible because Malagerio consented to it.
           Malagerio primarily contests whether his consent was voluntary. But
   he also advocates factual conclusions that, if correct, would mean he never
   gave effective consent. The district court considered and rejected his notion
   of effective consent. As for voluntariness, Malagerio never presented that
   contention in the district court. Malagerio thus faces daunting standards of
   review, and the evidence he points to is not close to sufficient. We reject his
   alternative theory.

                                                A.
           The government maintains that review is for plain error, and we agree
   regarding the theory of voluntariness. Meanwhile, the theory that Malagerio
   never gave effective consent is reviewed for clear error.
           In his motion to suppress, Malagerio objected that the agents
   “searched his home without a warrant or effective consent.” Specifically, he
   alleged that “[a]t all relevant times, Malagerio refused consent and requested
   agents obtain a warrant.” He maintained that position in his reply motion,
   stating that “he did not consent at the time of the search . . . and . . . he



           2
              It is also possible to interpret the record such that Malagerio was seized before he
   got to his doorway. But the district court found that he was not seized inside his home, and
   we must view the record favorably to the government. See Gibbs, 421 F.3d at 357.




                                                 6
Case: 21-10729        Document: 00516482799         Page: 7     Date Filed: 09/23/2022




                                     No. 21-10729


   requested agents obtain a search warrant.”
            At no point did Malgerio articulate the theory that he now advances
   on appeal—that is, that he “was not in a position to give voluntary consent.”
   The district court accordingly characterized his position as “not contest[ing]
   the voluntariness of his consent . . . ; instead, he alleges that the did not give
   consent in any way.” Thus, Malagerio did not advance any theory on
   voluntariness that was “specific enough to bring the alleged error to the
   district court’s attention.” United States v. Fuchs, 467 F.3d 889, 900 (5th Cir.
   2006).
            Malagerio’s approach is thus subject to plain error review. Reversal
   would be appropriate only if, as the initial requirements, there is error and
   that error “is clear or obvious.” United States v. Hickman, 331 F.3d 439, 443
   (5th Cir. 2003).
            On the other hand, Malagerio did press his effective consent theory in
   the district court, meaning that he is spared from plain error review on that
   score. But whether a defendant gave effective consent is a question of fact.
   See United States v. Scroggins, 599 F.3d 433, 440 (5th Cir. 2010). Factual find-
   ings are reviewed for clear error, meaning that we may overturn them only if
   we are left with “a definite and firm conviction that a mistake has been
   made.” United States v. Griffin, 324 F.3d 330, 365 (5th Cir. 2003). Findings
   regarding the credibility of competing witnesses are especially difficult to
   overturn. See Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985).

                                          B.
            For consent to excuse a warrantless search, “the government must
   demonstrate that there was (1) effective consent, (2) given voluntarily, (3) by
   a party with actual or apparent authority.” Scroggins, 599 F.3d at 440. Mala-
   gerio has never disputed that he had authority to consent to the search of his
   trailer, so only the first and second prongs are at issue.




                                           7
Case: 21-10729      Document: 00516482799           Page: 8   Date Filed: 09/23/2022




                                     No. 21-10729


          The existence of effective consent, like its scope, is determined with
   reference to “objective reasonableness.” United States v. Stewart, 93 F.3d 189,
   192 (5th Cir. 1996). “Recitation of magic words is unnecessary; the key
   inquiry focuses on what the typical reasonable person would have understood
   by the exchange between the officer and the suspect.” Id.; see also Scroggins,
   599 F.3d at 442 (determining that implied consent was sufficient).
          Three officers testified that Malagerio consented verbally, and he
   signed a consent form. In calls from jail, he also mentioned that he had been
   cooperative. That evidence indicates that Malagerio gave effective consent.
          Malagerio counters that the officers’ testimony was internally incon-
   sistent. For instance, one agent remembers initially asking for consent “to
   enter his trailer to get his Canadian passport and his identification docu-
   ments,” while another says that the initial consent also covered the firearms.
   But those discrepancies are minor, and the district court, viewing the testi-
   mony as a whole, deemed the officers consistent and credible.
          As for the written consent, Malagerio’s objection is stronger—
   because he was in handcuffs, he could not have signed it before the search,
   and “an earlier illegal search” cannot be justified “based upon a later consent
   to an additional search.” United States v. Melendez-Gonzalez, 727 F.2d 407,
   414 (5th Cir. 1984). But the written consent is irrelevant if, as the officers
   testified and as Malagerio implied in his jail calls, he consented verbally
   before the search. We thus reject Malagerio’s theory that he did not effec-
   tively consent to the search.
          Turning to voluntariness, we apply a six-factor test:
          (1) the voluntariness of the defendant’s custodial status; (2) the
          presence of coercive police procedures; (3) the extent and level
          of the defendant’s cooperation with the police; (4) the defen-
          dant’s awareness of his right to refuse to consent; (5) the defen-
          dant’s education and intelligence; and (6) the defendant’s be-




                                          8
Case: 21-10729      Document: 00516482799           Page: 9     Date Filed: 09/23/2022




                                     No. 21-10729


          lief that no incriminating evidence will be found. All six factors
          are relevant, but no single one is dispositive or controlling.
   United States v. Freeman, 482 F.3d 829, 832 (5th Cir. 2007) (quotation
   omitted).
          Malagerio’s custodial status was not voluntary, but most or all of the
   remaining factors tilt in favor of the search’s being voluntary. The officers
   described Malagerio as “very cooperative,” and “cordial.” Malagerio de-
   scribed his own demeanor similarly. That testimony suggests he was not co-
   erced. There is no indication that he is uneducated or unintelligent. And he
   claims that he feared no discovery of incriminating evidence because “[i]t’s
   just guns in Texas.”
          It is less clear whether Malagerio knew he had the right to refuse. He
   says that he knew he had that right and exercised it, but the district court
   deemed him incredible. Even assuming Malagerio did not understand his
   right to refuse consent, that still leaves four factors in favor of voluntariness.
   We perceive no error in the denial of the motion to suppress on this ground,
   much less the kind of obvious error that would be necessary to prevail on plain
   error review.
          Malagerio has not made the requisite showing that his consent to the
   search was either ineffective or involuntary. His challenge to the lawfulness
   of the search thus fails. Having rejected the challenges to the arrest and the
   search, we AFFIRM the conviction.




                                           9